UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 12, 2009 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Parkway, Reno, Nevada (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES Ex-99.1 Item 8.01Other Events. On November 16, 2009 we issued a press release announcing that a jury has issued verdicts in favor of GameTech International, Inc. in the matter of GameTech International, Inc. v. Trend Gaming Systems, LLC (No. CV-01-540-PHX-ECV).A copy of the press release is attached hereto as Exhibit 99.1 and is hereby incorporated by reference in this Item 8.01. Item 9.01Financial Statements and Exhibits Exhibits Exhibit No. Description Press release from GameTech International, Inc. dated November 16, 2009 titled “Jury renders verdict in favor of GameTech International, Inc. in lawsuit against Trend Gaming Systems, LLC" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMETECH INTERNATIONAL, INC. By:/s/ Jay Meilstrup Name: Jay M. Meilstrup Title: Chief Executive Officer Dated:November16, 2009 EXHIBIT INDEX Exhibit
